DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/967,179 filed 29 January 2020.

Examiner’s Note
Applicant's amendments and arguments filed 9 November 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 9 November 2022, it is noted that claims 1 and 12 have been amended and no new matter or claims have been added.

Terminal Disclaimer
The terminal disclaimer filed on 9 November 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of applications 17/196,886, 17/196,994, 17/196,874, 17/196,893, 17/196,856, 17/197,003, and 17/196,998 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of the Claims
Claims 1-13 are pending.
Claims 1-13 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 requires the salt to be a chloride, however claim 1 has been amended to be towards only bromide and iodide salts. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102a1 as being anticipated by Novotny et al. (Bioorganic & Medicinal Chemistry Letters 20 (2010) 2726–2728).
The Applicant claims, in claim 2, a compound of the following formula wherein X is chloride. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Novotny teaches the chloride salt of the claimed compound (Scheme 1, cpd 1d), thus anticipating instant claim 2. As such, claim 2 is anticipated by the compound 1d of Novotny.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Novotny et al. (Bioorganic & Medicinal Chemistry Letters 20 (2010) 2726-2728) in view of Berge et al. (J. Pharm. Sci. 1977, 66 (1), pgs 1-19) in view of MacDougell et al. (US 2009/0156812).
The Applicant claims, in claim 1, a compound of the following formula wherein X is bromide or iodide. Claims 3-6 recite physical properties of the claimed species. Claims 12-13 are a composition comprising the compound of claim 1 and water.
Novotny teaches the chloride salt of the claimed compound (Scheme 1, cpd 1d). Novotny teaches using compound 1d in 1% in a propylene glycol/water medium to test the effects on permeation of theophylline (pg 2727, 13; Figure 2). 
Novotny does not teach the bromide or iodide salt form.
Berge teaches that a bromide salt is FDA approved for pharmaceutical use just as chloride and iodide are (pg 2, Table 1).
MacDougall teaches that a carboxylic acid can be converted to any of an acyl chloride, bromide, or iodide depending on the choice of thionyl halide (scheme 1). The acid halide can be then be substituted by a nucleophilic agent to form an amide (scheme 1).
It would have been prima facie obvious to prepare the ester of Novotny using an acid bromide pathway wherein the final salt is a bromide and not a chloride. This would have been obvious because both salts are FDA approved for pharmaceutical applications and the Applicant has not provided any evidence of an unexpected result associated with one salt form over another. It would have been obvious to form said bromide salt by way of reacting the starting carboxylic acid with thionyl bromide rather than thionyl chloride to form an electrophilic carbonyl. MacDougall teaches this bromide formation followed by nucleophilic substitution with an amine to form an amide. However, due to the reactivity of the acid bromide, it can be appreciated that any nucleophilic agent would be suitable, including an alkoxy group, to form a carbonyl compound. Suitable final products would include esters when an alkoxyl group was used as the nucleophile.
Regarding claims 3-6, the salt form will dissociate when solubilized, thus leaving the cationic amine in solution. it is noted that "products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The process of Novotny in Scheme 1 is the halogenation of a carboxylic acid followed by esterification with a nucleophilic alkoxide group. Although Novotny uses the common alkyl chloride for this process, it would have been obvious to modify and use an alkyl bromide to result in the same final ester product with a bromide salt in place of the chloride salt (as discussed above).

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Magnani et al. (US 2017/0036991) in view of Xue et al. (Chem. Mater. 2011, 23, 2689–2692; supporting info referenced and provided) in view of Madathil et al. (WO 2014/059158) in view of Berge et al. (J. Pharm. Sci. 1977, 66 (1), pgs 1-19).
See above for a description of claims 1-6. The Applicant claims, in claim 7 a method for making the following compound wherein X is chloride, bromide, or iodide. The method comprises the steps of 1) opening a lactam, 2) reacting the C-terminus with an alcohol under acidic conditions, and 3) reacting the N-terminus with an acid. Claim 8 requires the lactam to be caprolactam. Claim 9 requires the alcohol to be dodecanol. Claim 10 requires the acid of step 2 to be p-toluene sulfonic acid. Claim 11 requires the acid of step 3 to be HCl.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Magnani teaches that 6-aminocaproic acid is typically formed by hydrolyzing caprolactam under acidic or basic conditions, as shown below [0004-0005]. For the acid, any hydrohalic acid can be used [0024].

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Magnani does not teach steps 2-3 of the claimed method.
	Xue supporting information teaches that an aminoalkyl acid (in this case aminobutyric acid) can be esterified using an alcohol in the presence of p-toluenesulfonic acid, as shown below, to yield the tosylate salt of the esterified amine (pg S3). The alcohol can be dodecanol (pg S4).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Madathil teaches an esterification of aminobutyric acid in the presence of TsOH which results in the tosylate salt of the amino acid (pg 38, example 6). Madathil further teaches that in addition to tosylate, hydrochloride is another pharmaceutically acceptable salt that can be obtained using standard procedures known in the art such as by reacting an amine with a suitable acid to form the anion (pg 23, lns 3-14).
Berge teaches that a bromide salt is FDA approved for pharmaceutical use just as chloride and iodide are (pg 2, Table 1).
	It would have been prima facie obvious to apply the esterification method of Xue to the amino acid of Magnani since both 4-aminobutyric acid and 6-aminocaproic acid are characterized by an amino group, a carboxylic acid, and a hydrocarbon chain connecting the two. Such a variation is considered obvious because of close structural similarity. See In re Hoeksema, 154 USPQ 169; Ex parte Weston, 121 USPQ 428; Ex parte Bluestone, 135 USPQ 199; In re Doebel, 174 USPQ 158. Moreover, it would have been obvious to provide a final step of treating the amine with HCl or HBr to afford the chloride or bromide salt instead of the tosylate salt, since Madathil teaches these salts as both being pharmaceutically acceptable and well known in the art. Furthermore, Berge teaches that bromide salts are FDA approved just as are chloride salts. The resulting method would be as follows, rendering obvious instant claims 7-11. The resulting compound renders obvious instant claims 1-6. Claims 1-11 are accordingly obvious in view of the prior art above.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Response to Arguments
Applicant's arguments filed 9 November 2022 have been fully considered but they are not persuasive. The Applicant argues, on page 4 of their remarks, that Magnani teaches away from further steps in which 6-aminocaproic acid is further reacted. The Applicant further argues that one of ordinary skill would not have been motivated, with no knowledge of the present invention, by the teachings of Magnani to produce the claimed compounds.
In response, Magnani is applied for teaching the first step of a multi-step process as recited in the claims. Magnani teaches how to prepare the first intermediate at which point Xue and Madathil are referenced for the remaining steps. The skilled artisan would have found it obvious to take the Magnani intermediate and use it in any desired transformation as they would not be limited by the end product of only Magnani. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The Applicant argues, on page 5 of their remarks, that the above reaction scheme of Xue cannot be properly interpreted as an isolated “carboxyl + alcohol” synthesis.
In response, the context in which the final product of Xue is used is not relevant to the motivation in the above rejection. The skilled artisan would have found it obvious to use the synthetic method taught by Xue to use acidic conditions to form the final ester of the instant claims. The Applicant has not shown that the process of Xue is anything more than acid-catalyzed esterification that would require only a specific arrangement and selection of reagents.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613